352 S.W.3d 683 (2011)
Amanda F. LESTINA, Respondent,
v.
TREASURER OF the STATE of Missouri, as Custodian of the Second Injury Fund, Appellant.
No. ED 96751.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2011.
Frank A. Rodman, Chris Koster, Cape Girardeau, MO, for appellant.
Elizabeth J. Ituarte, St. Louis, MO, for respondent.
*684 Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
The Missouri State Treasurer, as custodian of the Second Injury Fund, appeals the decision of the Labor and Industrial Relations Commission finding the Fund liable for permanent total disability benefits in favor of Amanda Lestina (Employee). The Treasurer asserts that the Commission erred because the evidence does not support its decision.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission's decision is affirmed in accordance with Rule 84.16(b).